NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0660n.06

                                            No. 09-4308                                   FILED
                                                                                       Oct 27, 2010
                           UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

RANDY MILLER,                                     )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
ALLSTATE INSURANCE COMPANY and                    )   NORTHERN DISTRICT OF OHIO
ALLSTATE PROPERTY & CASUALTY                      )
INSURANCE COMPANY,                                )
                                                  )
       Defendants-Appellees.


Before: MERRITT, GIBBONS, and COOK, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-Appellee Randy Miller appeals the

decision of the district court to grant the motion for summary judgment filed by Defendant-Appellee

Allstate Insurance Company (“Allstate”) and deny Miller’s motion for summary judgment. This

dispute involves an insurance policy issued by Allstate to Miller and that policy’s scope with respect

to damage caused by a fire and the City of Cleveland’s subsequent demolition of certain buildings

on the property. After carefully reviewing the record, the applicable law, the parties’ briefs, and

having had the benefit of oral argument, we find that the district court’s opinion diligently and

correctly sets out the undisputed facts and the governing law. Because this court’s issuance of a full

opinion would be duplicative and would serve no jurisprudential purpose, we affirm on the basis of

the district court’s well-reasoned order of July 20, 2009, granting Allstate’s motion for summary

judgment.